Case 2:19-cv-00332-JAD-VCF Document 25
                                    24 Filed 07/02/20
                                             06/29/20 Page 1 of 2
                                                                4




                                               ECF No. 24
Case 2:19-cv-00332-JAD-VCF Document 25
                                    24 Filed 07/02/20
                                             06/29/20 Page 2 of 2
                                                                4




               29th     June                                 29th      June




    Luis A. Ayon                                  Blake A. Doerr




          Based on the parties' stipulation [ECF No. 24] and good cause appearing, IT IS
  HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
  bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.

                                          _________________________________
                                          U.S. District Judge Jennifer A. Dorsey
                                          Dated: July 2, 2020
